DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-22 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (Pub. No.: US 5677931) and further in view of Jafarian (Pub. No.: US 2016/0242115A1)
With respect to claims 2, 20:
Okuyama discloses a tangible, non-transitory, computer-readable medium storing instructions that, when executed by a device, cause the device to generate a frame having a position for data defined by a communications (col.1, line 38-col.2, line 14); to include in the position data undefined by the communications; and to transmit, wirelessly, a signal that includes the frame (col.4, line 8-25).
	Okuyama does not explicitly disclose communication protocol but Jafarian discloses communication protocol (parag. 0005, 0033 and 0036). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventing to utilize the teaching of Jafarian into the teaching of Okuyama in order to 
provide wireless communication in sub-gigahertz bands for low power and long distance wireless communications.
 With respect to claim 3:
Jafarian discloses the tangible, non-transitory, computer-readable medium of claim 2 wherein the communications protocol includes a Bluetooth protocol (parag. 0032 discloses that It is intended to be broadly applicable to different wireless technologies, system configurations, networks, and transmission protocols). 
 With respect to claim 4:
 Okuyama discloses a beacon, comprising a circuit configured to generate a frame having a position for data defined by a communications (col.1, line 38-col.2, line 14); and to include, in the position, data undefined by the communications; and a transmitter configured to transmit, wirelessly, a signal that includes the frame (col.4, line 8-25).
	Okuyama does not explicitly disclose communication protocol but Jafarian discloses communication protocol (parag. 0005, 0033 and 0036). It would have been 
provide wireless communication in sub-gigahertz bands for low power and long distance wireless communications.
With respect to claims 5, 7:
 Jafarian discloses the beacon wherein the frame includes one of a universal-unique-identifier frame, a major frame, and a minor frame (parag. 0120, 0134 and 0140).
With respect to claim 6:
Jafarian discloses the beacon of claim 4 wherein the position includes a bit position (parag. 0061).
With respect to claim 8:
Jafarian discloses the beacon of claim 4 wherein the data defined by the communications protocol includes a portion of one of an identifier of the device, an identifier of a first location, and an identifier of a second location within the first location (parag. 0120, 0134 and 0140).
With respect to claim 9: 
Jafarian discloses the beacon wherein the communications protocol includes a radio beacon 2Ser No. Appl. No 16/859620Docket No.: 295.009US03 protocol (parag. 0086).  
With respect to claims 10, 14: 
Jafarian discloses the beacon of claim 4, further comprising a sensor configured to generate sensor data; and wherein the data undefined by the communications protocol includes the sensor data (parag. 0084).


 
With respect to claim 11: 
Jafarian discloses the beacon wherein the sensor is one of a low-battery-voltage sensor, a temperature sensor, a movement sensor, a location sensor, and a button-press sensor (parag. 0084 discloses a sensor to be a low voltage sensor).
With respect to claim 12: 
Jafarian discloses the beacon further comprising a sensor configured to generate a sensor signal; wherein the circuit is configured to generate sensor data in response to the sensor signal; and wherein the data undefined by the communications protocol includes the sensor data (parag.0091). 
With respect to claim 13: 
 Jafarian discloses the beacon wherein: the circuit is configured to generate data dynamically; and the data undefined by the communications protocol includes the dynamic data (0091). 
With respect to claim 15: 
Jafarian discloses the beacon further comprising a sensor configured to generate a sensor signal dynamically; wherein the circuit is configured to generate sensor data in response to the sensor signal; and wherein the data undefined by the communications protocol includes the sensor data (parag. 0084). 
With respect to claims 16, 21: 

With respect to claim 17: 
Okuyama discloses the beacon wherein the circuit is configured to generate the signal (abstract).  
With respect to claim 18: 
Jafarian discloses the beacon wherein the circuit includes one of a microprocessor and a 3Ser No. Appl. No 16/859620Docket No.: 295.009US03 microcontroller (parag. 0049). 
With respect to claim 19: 
Jafarian discloses the beacon further comprising an antenna coupled to the transmitter (fig.2, item 216 is an antenna).  
 With respect to claim 22: 
Okuyama discloses the method further comprising generating a message that includes the frame; and generating the signal to include the message (abstract).

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1,  4, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649